Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 4/22/2021.  In virtue of this communication, claims 1-30 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by WO 2019047958 (hereinafter referred to as Jactat). 
Consider claims 1, 23, Jactat teaches a method of wireless communication by a user equipment (UE) (see at least page 16, Lines 15-24, “…The signal processing functionality of the embodiments of the invention especially the gNB and the UE may be achieved using computing systems or architectures known to those who are skilled in the relevant art…”, and see at least page 16, Lines 25-31, “…The computing system can also include a main memory, such as random access memory (RAM) or other dynamic memory, for storing information and instructions to be executed by a processor…”), comprising: 
receiving, from a network, a message configuring at least one beam notification area associated with positioning of the UE, the at least one beam notification area comprising a set of beams corresponding to a set of cells identified by the network as candidates for carrying a paging message for the UE in the at least one beam notification area (see at least Page 4, Lines 13-16, “…provided a method for providing a paging related transmission to a UE which is operating in a wireless system operable at least in a beam sweeping mode, the method comprising sending the paging related transmission on an associated transmission beam to the UE…” and see at least Page 9, Lines 11-17, “…both PI and PM are transmitted on the associated beam (s) , that are provided to the UE…” and further see at least Page 12, Lines 29-31, “…PM is transmitted only on a single beam or on several beams but not on all beams. The order of the partial beam sweeping may be from latest to next less latest registered/associated beams …”); and 
receiving the paging message from the network via one of the set of beams corresponding to one of the set of cells in which the UE is positioned based on the at least one beam notification area (see at least Page 4, Lines 13-16, “…provided a method for providing a paging related transmission to a UE which is operating in a wireless system operable at least in a beam sweeping mode, the method comprising sending the paging related transmission on an associated transmission beam to the UE…” and see at least Page 9, Lines 11-17, “…both PI and PM are transmitted on the associated beam (s) , that are provided to the UE…” and further see at least Page 12, Lines 29-31, “…PM is transmitted only on a single beam or on several beams but not on all beams. The order of the partial beam sweeping may be from latest to next less latest registered/associated beams …”). 
Consider claims 12, 28, Jactat teaches a method of wireless communication by an apparatus of an access network (see at least page 16, Lines 15-24, “…The signal processing functionality of the embodiments of the invention especially the gNB and the UE may be achieved using computing systems or architectures known to those who are skilled in the relevant art…”, and see at least page 16, Lines 25-31, “…The computing system can also include a main memory, such as random access memory (RAM) or other dynamic memory, for storing information and instructions to be executed by a processor…”), comprising: 
transmitting, to a user equipment (UE), a message configuring at least one beam notification area associated with positioning of the UE, the at least one beam notification area comprising a set of beams corresponding to a set of cells identified as candidates for carrying a paging message for the UE in the at least one beam notification area (see at least Page 4, Lines 13-16, “…provided a method for providing a paging related transmission to a UE which is operating in a wireless system operable at least in a beam sweeping mode, the method comprising sending the paging related transmission on an associated transmission beam to the UE…” and see at least Page 9, Lines 11-17, “…both PI and PM are transmitted on the associated beam (s) , that are provided to the UE…” and further see at least Page 12, Lines 29-31, “…PM is transmitted only on a single beam or on several beams but not on all beams. The order of the partial beam sweeping may be from latest to next less latest registered/associated beams …”); and 
transmitting the paging message to the UE via one of the set of beams corresponding to one of the set of cells in which the UE is positioned based on the at least one beam notification area (see at least Page 4, Lines 13-16, “…provided a method for providing a paging related transmission to a UE which is operating in a wireless system operable at least in a beam sweeping mode, the method comprising sending the paging related transmission on an associated transmission beam to the UE…” and see at least Page 9, Lines 11-17, “…both PI and PM are transmitted on the associated beam (s) , that are provided to the UE…” and further see at least Page 12, Lines 29-31, “…PM is transmitted only on a single beam or on several beams but not on all beams. The order of the partial beam sweeping may be from latest to next less latest registered/associated beams …”).
Consider claims 2, 13, 24, 29 (depends on at least claims 1, 12, 23, 28), Jactat discloses the limitations of claims 1, 12, 23, 28 as applied to claim rejection 1, 12, 23, 28 above and further discloses:
Jactat teaches a radio resource control (RRC) layer of a protocol stack of the UE is in an idle state or an inactive state when receiving the paging message (see at least page 11, Lien 26-31, “…UEs in an inactive state or for UEs in an idle state, possibly limited to UEs which are known to be static or semi static location applications…, … Radio Resource Control (RRC) _CONNECTED to RRC_IDLE or RRC_INACTIVE the UE which is configured by the NW to monitor PM on a  registered beam shall store the last registered beam for paging monitoring and shall be considered as “beam registered” . During RRC_IDLE or RRC_INACTIVE if the UE can no longer monitor the registered beam …”).
Consider claims 3, 25 (depends on at least claims 1, 23), Jactat discloses the limitations of claims 1, 23 as applied to claim rejection 1, 23 above and further discloses:
Jactat teaches determining that an active beam corresponding to a serving cell is absent from another beam notification area configured by another message received from the network; and requesting that the network update the other beam notification area based on the absence of the active beam corresponding to the serving cell, wherein the message configuring the at least one beam notification area comprises an update of the other beam notification area to include the active beam corresponding to the serving cell (see at least page 6, Lien 3-4, “…the paging indication is sent on at least one of a single cell or multiple cells in a tracking area…” and further see page 13, Lines 1-9, “…The PI may be sent on a single cell or for multiple cells (potentially from different gNBs) in the tracking area. PI may include no resource allocation for PM (e.g. PI sent by gNB which does not include the associated beam (s) to the UE for which the paging is directed) . The UE may use this indication to determine if the PM is relevant for it or not (e.g., as specified above for UE behavior in the beam registration procedure)…”).
Consider claim 4 (depends on at least claim 1), Jactat discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Jactat teaches transmitting a radio resource control (RRC) message to the network, wherein at least one field of the RRC message includes information explicitly requesting to the network to update the other beam notification area (see page 13, Lines 25-28, “…On transition from Radio Resource Control (RRC) _CONNECTED to RRC_IDLE or RRC_INACTIVE the UE which is configured by the NW to monitor PM on a  registered beam shall store the last registered beam for paging monitoring and shall be considered as “beam registered”…”).
Consider claim 5 (depends on at least claim 1), Jactat discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Jactat teaches transmitting a random access (RA) message to the network on a set of resources of an RA channel (RACH), wherein the set of resources of the RACH carrying the RA message comprises an implicit request to the network to update the other beam notification area (see page 9, Lines 2-10, “…The UE acquiring the PI is thus able to identify that PM may be relevant for it but cannot receive the PM and for this case it connects to the gNB (e.g., by Random Access (RA) ) . Therefore, in case of potentially relevant PM, the UE either receives PM and connects if necessary or not receives PM and connects; thus there is a reliable paging procedure…”).
Consider claims 6, 17 (depends on at least claims 1, 12), Jactat discloses the limitations of claims 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Jactat teaches the message configuring the at least one beam notification area comprises at least one beam area identifier (BAI) identifying the at least one beam notification area that comprises the set of beams corresponding to the set of cells (see page 11, Lines 3-14).
Consider claims 7, 18 (depends on at least claims 1, 12), Jactat discloses the limitations of claims 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Jactat teaches receiving, from the network, a radio access network (RAN) notification area message configuring a set of RAN area identifiers (RAIs), each RAI identifying a RAN notification area that includes a set of BAIs (see page 1, Lines 9-17 and see page 11, Lines 3-14).
Consider claims 8, 19 (depends on at least claims 1, 12), Jactat discloses the limitations of claims 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Jactat teaches transmitting, to the network, information associated with a set of measurements derived from one or more signals received by the UE via one or more beams corresponding to one or more cells, wherein the message configuring the at least one beam notification area associated with the positioning of the UE is based on the information associated with the set of measurements (see page 12, Lines 21-27, “…beam (s) for PM transmission are implicitly derived by the gNB and the UE according to the last beams that were directed by the gNB and acknowledged by the UE…”).
Consider claims 9, 20 (depends on at least claims 1, 12), Jactat discloses the limitations of claims 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Jactat teaches the information associated with the set of measurements comprises at least one of a set of layer 1 (L1) measurements derived from the one or more signals received by the UE via the one or more beams corresponding to the one or more cells, or a set of values that identifies the one or more beams, and wherein the information associated with the set of measurements comprises a request to include the one or more beams corresponding to the one or more cells in the at least one beam notification area (see page 9, Lines 2-10, “…PI is transmitted in all spatial directions whereas the PM is transmitted only on the associated beam (s) , that are provided to the UE by either an indication within the PI or according to higher layer configuration and/or beam registration procedure or according the last used beams in the PHY…”). 
Consider claims 10, 21 (depends on at least claims 1, 12), Jactat discloses the limitations of claims 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Jactat teaches each of the one or more signals received via the one or more beams comprises at least one of a synchronization signal (SS) / physical broadcast channel (PBCH) block or a channel state information reference signal (CSI- RS) (see page 14, Lines 22-26, “…first and second methods with trivial beam sweeping as for synchronization in NR serves as a reference, as illustrated in the table below. In theory, omnidirectional repeated transmission and narrow beam sweeping transmission can reach the same coverage; whereas wider beam sweeping with fewer repetitions is in between both…”).
Consider claims 11, 22 (depends on at least claims 1, 12), Jactat discloses the limitations of claims 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Jactat teaches the message configuring the at least one beam notification area is received from the network in at least one of a radio resource control (RRC) signaling message, a downlink control information (DCI) message, or a medium access control (MAC) control element (CE) (see at least page 11, Lien 26-31, “…UEs in an inactive state or for UEs in an idle state, possibly limited to UEs which are known to be static or semi static location applications…, … Radio Resource Control (RRC) _CONNECTED to RRC_IDLE or RRC_INACTIVE the UE which is configured by the NW to monitor PM on a  registered beam shall store the last registered beam for paging monitoring and shall be considered as “beam registered” . During RRC_IDLE or RRC_INACTIVE if the UE can no longer monitor the registered beam …”).
Consider claim 14 (depends on at least claim 12), Jactat discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Jactat teaches receiving, from the UE, a request to update another beam notification area based on an absence of an active beam from the other beam notification area, the active beam corresponding to a serving cell in which the UE is positioned; and updating the at least one beam notification area to include the active beam with the other beam notification area based on the request received from the UE (see at least page 6, Lien 3-4, “…the paging indication is sent on at least one of a single cell or multiple cells in a tracking area…” and further see page 13, Lines 1-9, “…The PI may be sent on a single cell or for multiple cells (potentially from different gNBs) in the tracking area. PI may include no resource allocation for PM (e.g. PI sent by gNB which does not include the associated beam (s) to the UE for which the paging is directed) . The UE may use this indication to determine if the PM is relevant for it or not (e.g., as specified above for UE behavior in the beam registration procedure)…”).
Consider claim 15 (depends on at least claim 12), Jactat discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Jactat teaches receiving a radio resource control (RRC) message from the UE, wherein at least one field of the RRC message includes information explicitly requesting to update the other beam notification area to include the active beam (see at least page 11, Lien 26-31, “…UEs in an inactive state or for UEs in an idle state, possibly limited to UEs which are known to be static or semi static location applications…, … Radio Resource Control (RRC) _CONNECTED to RRC_IDLE or RRC_INACTIVE the UE which is configured by the NW to monitor PM on a  registered beam shall store the last registered beam for paging monitoring and shall be considered as “beam registered” . During RRC_IDLE or RRC_INACTIVE if the UE can no longer monitor the registered beam …”).
Consider claim 16 (depends on at least claim 12), Jactat discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Jactat teaches the receiving, from the UE, the request to update the other beam notification area comprises: receiving a random access (RA) message from the UE on a set of resources of an RA channel (RACH), wherein the set of resources of the RACH carrying the RA message comprises an implicit request to the network to update the other beam notification area (see page 9, Lines 2-10, “…The UE acquiring the PI is thus able to identify that PM may be relevant for it but cannot receive the PM and for this case it connects to the gNB (e.g., by Random Access (RA) ) . Therefore, in case of potentially relevant PM, the UE either receives PM and connects if necessary or not receives PM and connects; thus there is a reliable paging procedure…”).
Consider claim 26 (depends on at least claim 23), Jactat discloses the limitations of claim 23 as applied to claim rejection 23 above and further discloses:
Jactat teaches wherein to request that the network update the at least one beam notification area comprises to transmit a radio resource control (RRC) message to the network, wherein at least one field of the RRC message includes information explicitly requesting to the network to update the other beam notification area (see at least page 11, Lien 26-31, “…UEs in an inactive state or for UEs in an idle state, possibly limited to UEs which are known to be static or semi static location applications…, … Radio Resource Control (RRC) _CONNECTED to RRC_IDLE or RRC_INACTIVE the UE which is configured by the NW to monitor PM on a  registered beam shall store the last registered beam for paging monitoring and shall be considered as “beam registered” . During RRC_IDLE or RRC_INACTIVE if the UE can no longer monitor the registered beam …”).
Consider claim 27 (depends on at least claim 23), Jactat discloses the limitations of claim 23 as applied to claim rejection 23 above and further discloses:
Jactat teaches transmit a random access (RA) message to the network on a set of resources of an RA channel (RACH), wherein the set of resources of the RACH carrying the RA message comprises an implicit request to the network to update the other beam notification area (see page 9, Lines 2-10, “…The UE acquiring the PI is thus able to identify that PM may be relevant for it but cannot receive the PM and for this case it connects to the gNB (e.g., by Random Access (RA) ) . Therefore, in case of potentially relevant PM, the UE either receives PM and connects if necessary or not receives PM and connects; thus there is a reliable paging procedure…”).
Consider claim 30 (depends on at least claim 28), Jactat discloses the limitations of claim 28 as applied to claim rejection 28 above and further discloses:
Jactat teaches receive, from the UE, a request to update another beam notification area based on an absence of an active beam from the other beam notification area, the active beam corresponding to a serving cell in which the UE is positioned; and update the at least one beam notification area to include the active beam with the other beam notification area based on the request received from the UE (see at least page 6, Lien 3-4, “…the paging indication is sent on at least one of a single cell or multiple cells in a tracking area…” and further see page 13, Lines 1-9, “…The PI may be sent on a single cell or for multiple cells (potentially from different gNBs) in the tracking area. PI may include no resource allocation for PM (e.g. PI sent by gNB which does not include the associated beam (s) to the UE for which the paging is directed) . The UE may use this indication to determine if the PM is relevant for it or not (e.g., as specified above for UE behavior in the beam registration procedure)…”).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645